Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 1 of 32 PAGEID #: 181

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

 

EMPLOYEES RETIREMENT SYSTEM OF THE CITY OF ST.
LOUIS, Derivatively on Behalf of FIRSTENERGY CORP.,

Plaintiff,
V.

CHARLES E. JONES, MICHAEL J. ANDERSON, STEVEN J.
DEMETRIOU, JULIA L. JOHNSON, DONALD T. MISHEFF,
THOMAS N. MITCHELL, JAMES F. O’NEIL, IU,
CHRISTOPHER D. PAPPAS, SANDRA PIANALTO, LUIS A.
REYES, LESLIE M. TURNER, PAUL T. ADDISON, JERRY
SUE THORNTON, WILLIAM T. COTTLE, GEORGE M.
SMART, JUSTIN BILTZ, MICHAEL J. DOWLING, JAMES F.
PEARSON, STEVEN E. STRAH, K. JON TAYLOR, ROBERT
REFFNER, and EBONY YEBOAH-AMANKWAH,

Defendants,
and
FIRSTENERGY CORP.,

Nominal Defendant.

 

 

Captions continued on next page.

Case No.: 2:20-cv-
048 13-ALM-CMV

ORAL ARGUMENT
REQUESTED

MOTION OF THE INSTITUTIONAL INVESTORS TO CONSOLIDATE RELATED
DERIVATIVE ACTIONS, APPOINT CO-LEAD PLAINTIFFS,

AND APPOINT CO-LEAD COUNSEL
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 2 of 32 PAGEID #: 182

 

ELECTRICAL WORKERS PENSION FUND, LOCAL 103, Case No. 2:20-cv-
I.B.E.W., 5128-SDM-EPD

Plaintiff,
V.
MICHAEL J. ANDERSON, STEVEN J. DEMETRIOU, JULIA L.
JOHNSON, CHARLES E. JONES, DONALD T. MISHEFF,
THOMAS N. MITCHELL, JAMES F. O’NEIL, III,
CHRISTOPHER D. PAPPAS, SANDRA PIANALTO, LUIS A.
REYES, LESLIE M. TURNER, JAMES F. PEARSON, STEVEN
E. STRAH, and K. JON TAYLOR,

Defendants,
and

FIRSTENERGY CORP.,

Nominal Defendant.

 

 
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 3 of 32 PAGEID #: 183

Plaintiffs Employees Retirement System of the City of St. Louis (“St. Louis Employees’’)
and Electrical Workers Pension Fund, Local 103, I.B.E.W. (“Local 103” and, together with St.
Louis Employees, the “Institutional Investors”) hereby move this Court for entry of an Order: (1)
consolidating the Derivative Actions pursuant to Rule 42(a) of the Federal Rules of Civil
Procedure (“Rule 42(a)”);! (ii) appointing the Institutional Investors as Co-Lead Plaintiffs; (iii)
appointing Saxena White P.A. (“Saxena White”) and Bernstein Litowitz Berger & Grossmann
LLP (“Bernstein Litowitz’”) as Co-Lead Counsel; (iv) appointing the Law Offices of John C.
Camillus LLC (“Camillus”) as Liaison Counsel; and (v) granting such other and further relief as
the Court may deem just and proper.

Pursuant to Rule 42(a), the Derivative Actions should be consolidated because they involve
substantially identical questions of law and fact and consolidation will promote judicial efficiency
and avoid duplication and inconsistent rulings. The Court also should appoint lead plaintiffs and
lead counsel to ensure the orderly and efficient prosecution of the consolidated action.

The Institutional Investors submit that they are best suited to lead the consolidated action
and should be appointed Co-Lead Plaintiffs. The Institutional Investors oversaw the investigation
and preparation of comprehensive pleadings that are more likely to survive Defendants’ expected
motions to dismiss. The Institutional Investors are also sophisticated, well-resourced, institutional
investors with a large financial stake in FirstEnergy Corp. and experience leading significant

stockholder representative actions—including derivative actions.

 

' The Derivative Actions are Bloom, v. Anderson, No. 2:20-cv-04534-ALM-KAJ (S.D. Ohio),
Stavely v. Anderson, No. 2:20-cv-04598-EAS-CMV (S.D. Ohio.), Employees Retirement System
of the City of St. Louis v. Jones, No. 2:20-cv-04813-ALM-CMV (S.D. Ohio), Beck v. Anderson,
No. 2:20-cv-05020-SDM-EPD (S.D. Ohio), Electrical Workers Pension Fund, Local 103, .B.E.W.
v. Anderson, No. 2:20-cv-05128-SDM-EPD (S.D. Ohio), and Sarnelli v. Anderson, No. 2:20-cv-
05192-SDM-KAJ (S.D. Ohio).
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 4 of 32 PAGEID #: 184

The Institutional Investors also submit that their chosen counsel should be appointed to
lead the consolidated action. The Institutional Investors and their chosen counsel have
demonstrated their ability to secure significant monetary recoveries in major shareholder cases.
The Institutional Investors’ counsel are an experienced, diverse, and highly-qualified group of
lawyers with decades of experience prosecuting major cases in Ohio. For the reasons set forth in
the accompanying Memorandum of Law, the Institutional Investors’ choice of counsel, Saxena
White and Bernstein Litowitz, stand out from the pack in terms of their unparalleled experience
and success prosecuting the most significant shareholder litigations in history. Here, consistent
with their track records, they have prepared the pleadings with the greatest chance of success. The
Institutional Investors’ proposed Liaison Counsel, Camillus, is also well-qualified to serve in this
action. FirstEnergy and its public shareholders will be best served by the Institutional Investors’
and their counsel’s appointment to lead the consolidated action.

The Institutional Investors hereby respectfully request oral argument on the instant motion.
The Institutional Investors believe that oral argument may assist the Court in adjudicating the
instant motion.

This Motion is supported by the accompanying Memorandum of Law, the Declaration of
John C. Camillus and exhibits annexed thereto, the pleadings and other filings herein, and such
other written or oral argument as may be permitted by the Court.

WHEREFORE, the Institutional Investors respectfully request that the Court: (i)
consolidate the Derivative Actions; (11) appoint the Institutional Investors as Co-Lead Plaintiffs;
(iii) appoint Saxena White and Bernstein Litowitz as Co-Lead Counsel; (iv) appoint Camillus as

Liaison Counsel; (v) grant such other and further relief as the Court may deem just and proper.
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 5 of 32 PAGEID #: 185

Dated: October 2, 2020

Respectfully Submitted,

/s/ John C. Camillus

LAW OFFICES OF JOHN C. CAMILLUS LLC
John C. Camillus

P.O. Box 141410

Columbus, OH 43214

Phone: (614) 992-1000

Liaison Counsel for Employees Retirement System of
the City of St. Louis and Electrical Workers Pension
Fund, Local 103, LB.E.W.

SAXENA WHITE P.A.

Maya Saxena (pro hac vice forthcoming)
Lester R. Hooker (pro hac vice forthcoming)
Dianne M. Pitre (pro hac vice forthcoming)
7777 Glades Road, Suite 300

Boca Raton, FL 33432

Phone: (561) 394-3399

- and -

SAXENA WHITE P.A.

Thomas Curry (pro hac vice forthcoming)
1000 N. West Street

Suite 1200, Office 1265

Wilmington, DE 19801

Phone: (302) 485-0480

Counsel for Employees Retirement System of the
City of St. Louis and Proposed Co-Lead Counsel

BERNSTEIN LITOWITZ BERGER

& GROSSMANN LLP
Hannah Ross (pro hac vice forthcoming)
Jeroen van Kwawegen (pro hac vice forthcoming)
Alla Zayenchik (pro hac vice forthcoming)
Rebecca N. Kim (pro hac vice forthcoming)
Matthew Traylor (pro hac vice forthcoming)
1251 Avenue of the Americas
New York, NY 10020
Phone: (212) 554-1400
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 6 of 32 PAGEID #: 186

Counsel for Electrical Workers Pension Fund, Local
103, L.B.E.W. and Proposed Co-Lead Counsel
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 7 of 32 PAGEID #: 187

CERTIFICATE OF SERVICE
I hereby certify that on October 2, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all attorneys

on record.

/s/ John C. Camillus
John C. Camillus

 
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 8 of 32 PAGEID #: 188

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

 

EMPLOYEES RETIREMENT SYSTEM OF THE CITY OF ST.
LOUIS, Derivatively on Behalf of FIRSTENERGY CORP.,

Plaintiff,
V.

CHARLES E. JONES, MICHAEL J. ANDERSON, STEVEN J.
DEMETRIOU, JULIA L. JOHNSON, DONALD T. MISHEFF,
THOMAS N. MITCHELL, JAMES F. O’NEIL, III,
CHRISTOPHER D. PAPPAS, SANDRA PIANALTO, LUIS A.
REYES, LESLIE M. TURNER, PAUL T. ADDISON, JERRY
SUE THORNTON, WILLIAM T. COTTLE, GEORGE M.
SMART, JUSTIN BILTZ, MICHAEL J. DOWLING, JAMES F.
PEARSON, STEVEN E. STRAH, K. JON TAYLOR, ROBERT
REFFNER, and EBONY YEBOAH-AMANKWAH,

Defendants,
and
FIRSTENERGY CORP.,

Nominal Defendant.

 

 

Captions continued on next page.

Case No.: 2:20-cv-
04813-ALM-CMV

MEMORANDUM OF LAW IN SUPPORT OF THE MOTION OF THE
INSTITUTIONAL INVESTORS TO CONSOLIDATE RELATED DERIVATIVE
ACTIONS, APPOINT CO-LEAD PLAINTIFFS, AND APPOINT CO-LEAD COUNSEL
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 9 of 32 PAGEID #: 189

 

ELECTRICAL WORKERS PENSION FUND, LOCAL 103, Case No. 2:20-cv-
I.B.E.W., 5128-SDM-EPD

Plaintiff,
Vv.
MICHAEL J. ANDERSON, STEVEN J. DEMETRIOU, JULIA L.
JOHNSON, CHARLES E. JONES, DONALD T. MISHEFF,
THOMAS N. MITCHELL, JAMES F. O’NEIL, III,
CHRISTOPHER D. PAPPAS, SANDRA PIANALTO, LUIS A.
REYES, LESLIE M. TURNER, JAMES F. PEARSON, STEVEN
E. STRAH, and K. JON TAYLOR,

Defendants,
and

FIRSTENERGY CORP.,

Nominal Defendant.

 

 
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 10 of 32 PAGEID #: 190

 

TABLE OF CONTENTS

I. INTRODUCTION ..........cssescsccsceescseecncsetcnceseesneneesuesessnesseseneneensnessneneesoneessnsnersneseseatenetens 1
Il. FACTUAL AND PROCEDURAL HISTORY ..0....cececsecseseeesesececeseneeeeaeeasesesaeeseneateateanees 5
TH. = «=§ ARGUMENT ue cee ccesececesceeccenesecenecacenceaceeseseescseacesceaceasesecsaseaseneeaceaceeeeaseeeeaeeaneneeensenees 9
A. The Derivative Actions Should Be Consolidated. ..0.... eee ee eseeeseseneeereeseeeeeteneene 9

B. The Court Should Appoint The Institutional Investors And Their Counsel
To Lead The Consolidated Action, ..0........:eseeesseseeseseseneeeseseesensneneneneseseneeansonens 10

1. The Institutional Investors’ Pleadings Are Superior To Those Filed

By The Individual Plaintiffs, Demonstrating Their Superior Vigor. ....... 11

2. The Institutional Investors Have A Significant Economic Stake In
FirstEnergy And Are Best Suited To Serve As Co-Lead Plaintiffs......... 13

3. The Institutional Investors’ Counsel Are Best Suited To Serve As
Co-Lead Counsel. 0.0.0... ececeesseeeeeseceseceeeseeeseceaessesenceeeeeeseneeeseenneeesenees 14
TV. CONCLUSION... eeeseeeeseesseneneesessceseesenesenssnssesscesccnenesssencseesesscesenessnesersseaseeserenens 19
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 11 of 32 PAGEID #: 191

 

TABLE OF AUTHORITIES
Page(s)

CASES
Advey v. Celotex, Corp.,

962 F.2d 1177 (6th Cir. 1992) oo... ecccssessesscesssecseceseeescecseseseecsseseeseesacesseseceeceeesensessnesees 9
In re Diebold Sec. Litig.,

No. 5:06 CV 0233, 2006 WL 3023033 (N.D. Ohio Oct. 23, 2006)..........ccccsccssstessteceseeesaeeeees 10
Flynn ex. Rel Miller Energy Res., Inc. v. Miller Energy Res.,

No. 3:11-CV-412, 2012 WL 2499363 (E.D. Tenn. June 26, 2012) .......e ccc ceseeseeeeeee 9, 10, 14
Hirt v. U.S. Timberlands Service Co., LLC,

No. CIV.A. 19575, 2002 WL 1558342 (Del. Ch. July, 3, 2002)...........cescessessecsesseesseeseeeseees 11
Horn v. Raines,

227 F.R.D. 1 (D.D.C. 2005).........cccescesscssesssesseeseesenecsecsessaesseesstecasessesaeeseeseueseeseeeesseeseesees 10, 14
Kubiak v. Barbas,

No. 3:11-CV-141, 2011 WL 2443715 (S.D. Ohio June 14, 2011)... eccesetessteeeteeesaeeenes 19
Lewis v. ACB Bus. Servs., Inc.,

135 F.3d 389 (6th Cir. 1998) oo... eccccssesssecsseccsceeeeessensscecessecseeesaessneeeseesenerecnecenecsceesaarenaes 9
Nayyar v. Mt. Carmel Health Sys.,

No. 2:12-CV-00189, 2012 WL 3929830 (S.D. Ohio Sept. 10, 2012) 00... eeeeesesseeseeseeesenes 9
Rice v. Javitch Block & Rathbone, LLP,

No. 2:04-cv-00951, 2012 WL 506833 (S.D. Ohio Feb. 15, 2012)... eesesessseesseeseeeseesesenes 9
In re Wendy’s Co.,

No. 1:16-CV-1153, 2018 WL 6605394 (S.D. Ohio Dec. 17, 2018)... cceeseeee 2, 10, 11, 18
In re Zantac (Ranitidine) Prods. Liab. Litig.,

No. 20-MD-2924, 2020 U.S. Dist. LEXIS 81742 (S.D. Fla. May 8, 2020)... eeeeseeeeeeees 18
OTHER AUTHORITIES
Fed. R. Civ. P. 23(g) ...eecsesssecessceseceeeeeceseceseeeseeescesneeseeeseesaeeseeeaeenaeseaeeseseaeecaeesaeseaeeseseseesaeenesenes 2,11
Fed. R. Civ. P. 42(a) oo... ceesccsscsstccssceceecsncecsceeesncesscecsneeseecseseseseessueesneeceeeesenecsusessueesneeseneesanes 1,2,9

il
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 12 of 32 PAGEID #: 192

Plaintiffs Employees Retirement System of the City of St. Louis (“St. Louis Employees’)
and Electrical Workers Pension Fund, Local 103, I.B.E.W. (“Local 103” and, together with St.
Louis Employees, the “Institutional Investors”) seek an Order: (i) consolidating the above-
captioned related cases pursuant to Fed. R. Civ. P. 42(a); (ii) appointing the Institutional Investors
as Co-Lead Plaintiffs; (iii) appointing Saxena White P.A. (“Saxena White”) and Bernstein Litowitz
Berger & Grossmann LLP (“Bernstein Litowitz”’) as Co-Lead Counsel; (iv) appointing the Law
Offices of John C. Camillus LLC (“Camillus”) as Liaison Counsel; and (v) granting such other
and further relief as the Court may deem just and proper.!

I. INTRODUCTION

Beginning in 2016, the corporate leaders of FirstEnergy Corp. (“FirstEnergy” or the
“Company”) orchestrated a massive bribery, racketeering, and pay-to-play scheme in which
FirstEnergy illegally funneled over $60 million to public officials, including Speaker of the Ohio
House of Representatives Larry Householder (“Householder”), in exchange for favorable
legislation. The scheme was revealed on July 17, 2020, when the U.S. Attorney for the Southern
District of Ohio: (i) filed a criminal complaint against two FirstEnergy Lobbyists, Householder,
and members of Householder’s staff; and (ii) revealed the existence of a continuing investigation
into misconduct by FirstEnergy and its corporate leaders. FirstEnergy now faces massive civil and
criminal liability and has suffered immense reputational harm that threatens its ability to

successfully do business going forward.

 

! The Institutional Investors are simultaneously moving for consolidation, appointment as Co-Lead
Plaintiff, and appointment of Co-Lead Counsel and Liaison Counsel in Electrical Workers Pension
Fund, Local 103, .B.E.W. v. Anderson, et al., No. 2:20-cv-05128-SDM-EPD (S.D. Ohio) (the
“Local 103 Action’), a shareholder derivative action filed by Local 103 that involves substantially
identical questions of law and fact as this one.
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 13 of 32 PAGEID #: 193

In the aftermath of these disclosures, St. Louis Employees, Local 103, and four individual
retail investors each filed derivative actions in this Court seeking to hold the Company’s corporate
leaders liable for the harm they have caused to the Company (collectively, the “Derivative
Actions” or the “Actions”). Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure (“Rule
42(a)”), the Derivative Actions should be consolidated because they involve substantially identical
questions of law and fact and consolidation will promote judicial efficiency and avoid duplication
and inconsistent rulings. The Court also should appoint lead plaintiffs and lead counsel to ensure
the orderly and efficient prosecution of the consolidated action.

The Institutional Investors submit that they are best suited to lead the consolidated action
and should be appointed Co-Lead Plaintiffs. Courts in this District look to several factors when
considering which plaintiffs and counsel to appoint to a leadership role, including: (i) the quality
of the pleadings; (ii) the vigorousness of the prosecution; (iii) the plaintiffs’ economic stake in the
litigation; and (iv) the competence of counsel. In re Wendy’s Co., No. 1:16-CV-1153, 2018 WL
6605394, at *2 (S.D. Ohio Dec. 17, 2018) (citing Fed. R. Civ. P. 23(g)). Each of these factors
weighs in favor of appointing the Institutional Investors and their chosen counsel.

The Institutional Investors oversaw the investigation and preparation of pleadings that are
more comprehensive than those filed by the individual plaintiffs and reflect the experience and
sophistication they and their counsel bring to the table.” The investigations included extensive

consultation with experts in the fields of energy policy and corporate governance, and the

 

* The Verified Shareholder Derivative Complaint (Dkt. 1) in this Action (“Compl. 1”) and the
Verified Shareholder Derivative Complaint (Dkt. 1) in the Local 103 Action (“Compl. 2”, and
together with Compl. 1, the “Complaints”).
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 14 of 32 PAGEID #: 194

Complaints include significant additional allegations of misconduct and injury. Thus, the first two
factors strongly support the Institutional Investors’ appointment.

The Institutional Investors are also sophisticated, well-resourced, institutional investors
with a large financial stake in FirstEnergy and experience leading significant stockholder
representative actions—including derivative actions. For example, St. Louis Employees recently
served as co-lead plaintiff in a consolidated derivative action on behalf of Pilgrim’s Pride Corp.
and achieved a recovery of $42.5 million. Local 103 served as lead plaintiff in a securities class
action in this District against Chemed Corp. and recovered $6 million on behalf of investors, and
as co-lead plaintiff in a securities class action against Autoliv, Inc. and recovered $22.5 million for
investors. All of the other plaintiffs in the Derivative Actions, by contrast, appear to be individual
retail investors lacking similar resources and experience.

The Institutional Investors also submit that their chosen counsel should be appointed to
lead the consolidated action. The Institutional Investors have no reason to doubt the competence
of the smaller firms representing the individual plaintiffs in the other Derivative Actions. The
Institutional Investors’ counsel, however, stand out from the pack in terms of their unparalleled
experience and success prosecuting the most significant shareholder litigations in history.* Last
year, Saxena White achieved a $320 million settlement of a shareholder derivative action
involving Wells Fargo & Co., including a $240 million cash payment representing the largest
insurer-funded monetary component of any shareholder derivative settlement in history. See In
re Wells Fargo & Co. S’holder Deriv. Litig., No. 4:16-cv-05541-JST (N.D. Cal.). Bernstein

Litowitz achieved a $90 million recovery plus landmark governance reforms for Fox News in

 

3 See Declaration of John C. Camillus in Support of the Institutional Investors’ Motion to
Consolidate Related Derivative Actions, Appoint Co-Lead Plaintiffs, and Appoint Co-Lead
Counsel (“Camillus Decl.”’), Exs. A-B.
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 15 of 32 PAGEID #: 195

connection with the sexual harassment and racial discrimination scandal that engulfed that
company in recent years. City of Monroe Employees’ Ret. Sys. v. Murdoch, et al., No. 2017-
0833-AGB (Del. Ch.). Bernstein Litowitz also has unique experience in matters involving
disclosure of corporate political spending, having pursued an action against Qualcomm, Inc. that
resulted in a new, comprehensive political disclosure policy that became the standard for
corporate transparency. In addition, Bernstein Litowitz has expertise prosecuting shareholder
claims involving FirstEnergy, having achieved in 2004 a $25 million recovery and significant
corporate governance changes in a derivative action involving the failure of FirstEnergy’s Board
of Directors to address the Company’s inadequate and decaying equipment, maintain emergency
control systems, and establish adequate financial reporting. See In re FirstEnergy S’holder
Deriv. Litig., No. 5:03-cv-01826-JG (N.D. Ohio). Bernstein Litowitz also recently recovered
$389.6 million for investors in a securities class action against Cobalt Energy Corp. arising from
illegal payments to government officials in Angola to secure preferential treatment for access to
oil and gas wells.

Also, last year, Saxena White and Bernstein Litowitz, working together as co-lead counsel,
secured a $53 million recovery for New Senior Investment Group, representing a recovery of over
10% of the Company’s market capitalization. The Institutional Investors’ chosen Liaison Counsel,
John Camillus, has significant experience in this Court and is well-suited to serve as Liaison
Counsel in the consolidated action. See Camillus Decl., Ex. C.

The Institutional Investors and their chosen counsel have demonstrated their ability to
secure significant monetary recoveries in major shareholder cases. Institutional Investors’ counsel
are an experienced, diverse, and highly-qualified group of lawyers with decades of experience

prosecuting major cases in Ohio. Here, consistent with their track records, they have prepared the
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 16 of 32 PAGEID #: 196

pleadings with the greatest chance of success. FirstEnergy and its public shareholders will be best
served by the Institutional Investors’ and their counsel’s appointment to lead the consolidated
action.

II. FACTUAL AND PROCEDURAL HISTORY

FirstEnergy is a utility company incorporated in Ohio that generates, transmits, and
distributes electricity, serving approximately 6 million customers in Ohio, Pennsylvania, West
Virginia, Maryland, New Jersey, and New York. Compl. 1 953; Compl. 2 956. In 2016,
FirstEnergy was facing major financial and operational challenges, due in large part to two of its
aging nuclear power plants. Compl. 1 2, 58; Compl. 2 4, 74. Because the demand for nuclear
energy had diminished and the costs of maintaining these assets had increased, continuing to
operate the nuclear plants had become financially unsustainable for the Company. Jd. FirstEnergy
thus announced, on an earnings conference call on February 22, 2017, that it was seeking a
“legislative solution” for these troubled plants. Compl. 1 792, 59; Compl. 2 49/4, 75.

FirstEnergy’s Board of Directors (the “Board”) failed to act on the many red flags alerting
them to the largest political bribery scandal in the history of Ohio. Indeed, FirstEnergy was one
of the top political spenders among its utility company peers, and FirstEnergy investors and
corporate watchdogs had become alarmed in recent years by the Company’s lobbying activities,
with shareholders making formal proposals in FirstEnergy’s 2015, 2016, and 2017 annual proxy
statements for greater transparency and oversight over lobbying and political spending. Compl. 1
62-72; Compl. 2 61-70. The Company’s Board recommended against the proposals each year.
Compl. 1 4/70, 72; Compl. 2 965, 68, 70.

Against this backdrop, and even though the Board was on notice that political spending
was a major concern for shareholders, the Company embarked on a political bribery scheme of

stunning proportions. In January 2017, Ohio state representative Larry Householder flew on
5
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 17 of 32 PAGEID #: 197

FirstEnergy’s corporate jet to attend the presidential inauguration, and two months later,
FirstEnergy and its subsidiaries made the first of a series of $250,000 quarterly payments to a
501(c)(4) entity called “Generation Now” that Householder secretly controlled and had established
just weeks earlier. Compl. 1 993, 79; Compl. 2 994, 80. According to a Householder co-
conspirator and fellow lobbyist, Generation Now’s structure allowed “donors” to “give as much
or more to the (c)(4) and nobody would ever know.” Compl. 1 979; see also Compl. 2 997 (“a
(c)(4) is a secret.”). The donations by FirstEnergy and its subsidiaries, which eventually totaled
$60 million, were used to support Householder’s bid for Speaker of the Ohio House (and for
Householder’s own benefit, including paying off credit card debt and costs related to his Florida
residence), to support other House candidates that FirstEnergy and Householder believed would
ultimately vote for Householder’s Speakership candidacy, and to secure passage of the energy bill
known as House Bill 6 (“HB 6”). Compl. 1 79/4, 46; Compl. 2 98, 79, 81, 100. HB 6 provided a
massive $1.3 billion bailout for FirstEnergy’s uncompetitive power plants funded by monthly
ratepayer surcharges, as well as other one-sided legislative amendments, including provisions that
removed incentives to build renewable energy projects, canceled statewide energy conservation
efforts, and allowed the Company to upcharge Ohio customers for their energy. Compl. 1 95;
Compl. 2 95. HB 6, which was passed in July 2019, was widely criticized as “the worst energy
bill of the 21“ century,” and FirstEnergy spent $38 million to defeat a statewide ballot referendum
which sought to overturn the bill. Compl. 1 95; Compl. 2 6.

The bribery scheme was exposed on July 17, 2020, when the U.S. Attorney for the Southern
District of Ohio filed an 80-page criminal complaint and affidavit (the “Criminal Complaint’’)
against Householder and his co-conspirators, which included FirstEnergy lobbyists. Compl. 1 6;

Compl. 2 7. U.S. Attorney David DeVillers stated that “/t/his is likely the largest bribery, money
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 18 of 32 PAGEID #: 198

laundering scheme ever perpetrated against the people of the state of Ohio. This was bribery,
plain and simple. This was quid pro quo.” Id. The FBI Special Agent in charge of the
investigation described the scheme as a “shameful betrayal” and a “sophisticated criminal
conspiracy to enact legislation on behalf of Corporation A’—widely acknowledged as
FirstEnergy itself. Compl. 1 §6; Compl. 2 98. While DeVillers noted that “no one from
[FirstEnergy] has of yet been charged,” he added that “there are going to be a lot of busy FBI
agents in the Southern District of Ohio . . . this is by no means over.” Id. The Criminal Complaint
meticulously catalogued evidence directly implicating FirstEnergy, including at least 84 calls
between Householder and FirstEnergy CEO and Director, Defendant Charles E. Jones. Compl. 1
4817, 109; Compl. 2 7984, 104.

As the U.S. Attorney’s Office continues its investigation, other regulatory bodies have also
taken action. On September 8, 2020, the Office of the Ohio Consumers’ Counsel (“OCC”}—a
statewide legal representative for Ohio’s residential consumers in matters related to their investor-
owned electric, natural gas, telephone, and water utilities—filed a motion before the Public
Utilities Commission of Ohio (“PUCO”) asking PUCO to open an independent management audit
and investigation of FirstEnergy. Compl. 2 4121. On September 15, 2020, reports surfaced that
the U.S. Securities and Exchange Commission (“SEC”) had launched an investigation into
FirstEnergy and the bribery scandal. Compl. 2 9122. And on September 23, 2020, Ohio Attorney
General David Yost filed a civil racketeering lawsuit against FirstEnergy, Householder, and others
involved in the scheme. Compl. 2 123; see Ohio ex rel. Yost v. FirstEnergy, Corp., et al., No. 20
CV 006281 (Ohio Comm. Pleas).

As a result of Defendants’ misconduct, including the Board’s failure to conduct oversight

over the Company’s operations, FirstEnergy has suffered and will continue to suffer massive
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 19 of 32 PAGEID #: 199

damages and now faces a deeply uncertain future. Indeed, immediately after the Criminal
Complaint was publicly announced, FirstEnergy’s stock price plummeted by 45%, wiping out
billions of dollars in shareholder value, and the Company is now a defendant in multiple securities
class actions in this District.t Compl. 1 9912, 135; Compl. 2 4910, 112. The Company has received
subpoenas from the U.S. Attorney’s Office of the Southern District of Ohio, and civil and criminal
penalties, fines and legal liabilities are likely in the future. Compl. 1 4147, 148; Compl. 2 ]119-
23. Securities analysts have downgraded the Company’s stock and have estimated future fines
and penalties to the Company in the $500 million range. Compl. 1 9150; Compl. 2 124.

Presently pending in this District° are the following six related Derivative Actions®:

 

 

 

 

 

 

 

 

Case Name Case Number Date Filed
Bloom v. Anderson, et al. 2:20-cv-04534-ALM-KAJ September 1, 2020
Stavely v. Anderson, et al. 2:20-cv-04598-EAS-CMV September 3, 2020
Employees Retirement System of 2:20-cv-04813-ALM-CMV September 9, 2020
the City of St. Louis v. Jones, et al.
Beck v. Anderson, et al. 2:20-cv-05020-SDM-EPD September 24, 2020
Electrical Workers Pension Fund, 2:20-cv-05128-SDM-EPD September 30, 2020
Local 103, .B.E.W. v. Anderson, et
al.
Sarnelli v. Anderson et al. 2:20-cv-05192-SDM-KAJ October 2, 2020

 

 

 

 

 

4 Owens v. FirstEnergy Corp. et. al., No. 2:20-cv-03785-ALM-KAJ (S.D. Ohio); Frand v.
FirstEnergy Corp. et al, No. 2:20-cv-04287-JLG-EPD (S.D. Ohio).

> A federal shareholder derivative action was also filed in the U.S. District Court for the Northern
District of Ohio, Miller v. Anderson, et. al., 5:20-cv-01743 (N.D. Ohio). In addition, two
shareholder derivative actions have been filed in Ohio state court: Gendrich v. Anderson, et. al.,
CV-2020-07-2107 (Summit Cnty.), and Sloan v. Anderson, et al., CV-2020-08-2161 (Summit

Cnty.).

® Both the lowest-numbered federal securities class action and the lowest-numbered shareholder
derivative action arising from the bribery and corruption scheme are pending before this Court.
See Owens v. FirstEnergy Corp., 2:20-cv-03785-ALM (S.D. Ohio); Bloom v. Anderson, et al., No.
2:20-cv-04534-ALM-KAJ (S.D. Ohio). The shareholder derivative action filed by St. Louis
Employees is also pending before this Court. See Employees Retirement System of the City of St.
Louis v. Jones, 2:20-cv-04813-ALM-CMV (S.D. Ohio). The remaining Derivative Actions that
are not presently before the Court each indicated that they are related to either the Owens case, the
Bloom case, or both.
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 20 of 32 PAGEID #: 200

Plaintiffs in the Derivative Actions allege similar causes of action on behalf of FirstEnergy
against mostly the same Defendants (certain of the Company’s current and former officers and
directors), and each Action arises out of the same nucleus of operative facts. Therefore, the
Institutional Investors seek to consolidate the Actions. As set forth below, the Actions cannot
progress further in an orderly or efficient fashion until a leadership structure identifying the Lead
Plaintiff(s) and Lead Counsel who have the authority to prosecute the Actions is established.

It. ARGUMENT

A. The Derivative Actions Should Be Consolidated.

The power to consolidate related actions falls within the Court’s “broad discretionary
authority . . . especially where consolidation will prevent wasteful duplication of time, effort, and
expense.” Flynn ex. Rel Miller Energy Res., Inc. v. Miller Energy Res., No. 3:11-CV-412, 2012
WL 2499363, at *2 (E.D. Tenn. June 26, 2012) (citation omitted). The Court has discretion under
Rule 42(a) to consolidate related cases which involve common questions of fact and law to avoid
unnecessary costs or delay. Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 412 (6th Cir. 1998). See
also Nayyar v. Mt. Carmel Health Sys., No. 2:12-CV-00189, 2012 WL 3929830, at *4 (S.D. Ohio
Sept. 10, 2012) (stating that Rule 42(a) “grants a federal court the authority to ‘join for hearing or
trial any or all matters at issue in the actions’ if the actions before the court have a common question
of law or fact’) (citing Cantrell v. GAF Corp., 999 F.2d 1007, 1010-11 (6th Cir. 1993)). “The
underlying objective of consolidation is to administer the court’s business with expedition and
economy while providing justice to the parties.” Rice v. Javitch Block & Rathbone, LLP, No. 2:04-
cv-00951, 2012 WL 506833, at *3 (S.D. Ohio Feb. 15, 2012) (citing Advey v. Celotex, Corp., 962

F.2d 1177, 1181 (6th Cir. 1992)).
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 21 of 32 PAGEID #: 201

Courts in this Circuit and elsewhere have indeed recognized that consolidation of similar
shareholder actions benefits the Court and litigating parties by “avoid[ing] unnecessary
expenditure of the parties’ and the Court’s resources on duplicative efforts.” Flynn, 2012 WL
2499363, at *2 (consolidating derivative actions where “the costs of defending multiple actions
may do serious harm to the corporation on whose behalf the litigation is brought.”’); In re Diebold
Sec. Litig., No. 5:06 CV 0233, 2006 WL 3023033, at *4 (N.D. Ohio Oct. 23, 2006) (consolidating
derivative actions). “[W]hen consolidation is appropriate, the Court has the discretion to order the
consolidation of subsequently-filed or transferred cases that allege similar facts as those alleged in
the current shareholder derivative suits.” Horn v. Raines, 227 F.R.D. 1, 2 (D.D.C. 2005) (ordering
consolidation of all related derivative actions).

Here, consolidating the Actions will certainly promote judicial efficiency. The Actions
present substantially identical issues and concerning alleged breaches of fiduciary duty by
FirstEnergy’s directors and certain senior officers. As a result, each individual case will involve
essentially the same motion practice, discovery, and trial considerations. In addition, no
“substantial rights” of any party will be prejudiced by consolidation. In fact, a speedy discovery
process, consistent adjudications, and cooperative discovery efforts will enhance all parties’ rights
to a fair and equitable adjudication of their dispute. Accordingly, the Actions should be
consolidated.

B. The Court Should Appoint The Institutional Investors And Their Counsel To
Lead The Consolidated Action.

It is well established that the Court may appoint a leadership structure to coordinate the
prosecution of complex shareholder litigation. In re Wendy's Co., 2018 WL 6605394, at *2 (citing

In re Bendectin Litig., 857 F.2d 290, 297 (6th Cir. 1988)). The decision regarding the appointment

10
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 22 of 32 PAGEID #: 202

of a leadership structure is within the Court’s discretion. Jd. (citing In re Gas Natural Inc., No.
1:13-cv-02805, 2014 WL 12591684, at *1 (N.D. Ohio Mar. 7, 2014)).

“{F Jactors that courts traditionally consider when appointing leadership determinations in
shareholder derivative actions include: [(i)] the quality of the pleadings; (ii) the vigorousness of
the prosecution; (iii) the shareholder plaintiffs that have the largest economic stake in the litigation;
and (iv) the competence of counsel.” Jn re Wendy’s Co., 2018 WL 6605394, at *2 (citing Fed. R.
Civ. P. 23(g)); see also Hirt v. U.S. Timberlands Service Co., LLC, No. CIV.A. 19575, 2002 WL
1558342, at *2 (Del. Ch. July, 3, 2002) (describing similar factors considered in ruling on a motion
to designate a lead plaintiff or to appoint lead counsel). Additionally, courts have also recognized
that no special weight or status will be accorded to a derivative lawsuit “simply by virtue of having
been filed earlier than any other pending action.” Jd. (citing TWC Tech. Lid. P’ship v. Intermedia
Commc’ns, Inc., C.A. No. 18336-CC, 2000 WL 1654504, at *3 (Del. Ch. Oct. 17, 2000). At
bottom, the Court seeks to appoint the leadership structure that “will best serve the interest of the
plaintiffs.” Id.

Here, as detailed below, all relevant factors support the appointment of the Institutional
Investors and their counsel.

1. The Institutional Investors’ Pleadings Are Superior To Those Filed By The
Individual Plaintiffs, Demonstrating Their Superior Vigor.

Here, the first two factors—‘“the quality of pleadings” and “the vigorousness of the
prosecution”—weigh heavily in favor of the Institutional Investors. The Institutional Investors
have filed thorough, well-researched Complaints on behalf of the Company, reflecting substantial
investigation into the facts of the case, including the review of, inter alia, the Company’s financial
statements, press releases, SEC filings, investor communications, the Criminal Complaint, media

articles and other publications, and all other recently filed actions against FirstEnergy, as well as

11
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 23 of 32 PAGEID #: 203

consultation with numerous experts in the fields of energy policy, environmental science, and
corporate governance. The Institutional Investors’ Complaints are significantly more thorough
and comprehensive than the complaints filed by the individual plaintiffs in the related Actions.
The Institutional Investors’ Complaints include the core allegations covered in the individual
plaintiffs’ pleadings (albeit in greater detail), but also include significant additional allegations of
misconduct by FirstEnergy’s corporate leaders and injury to the Company. Among other things:

e The Institutional Investors’ Complaints identify an earlier shareholder proposal included
in the Company’s 2015 annual proxy highlighting the director knowledge of longstanding
lobbying issues and lack of oversight at issue in the current case. Specifically, the proposal
and Form PX14A6N filed by shareholder Green Century Capital Management sought
greater transparency regarding political contributions, including disclosure of policy and
dollar amounts. Compl. 1 9[63-65; Compl. 2 962-64.

e While the Bloom, Stavely, and Beck complaints identify the shareholder proposal of the
Nathan Cummings Foundation (“Nathan Cummings”) included in the Company’s 2017
annual proxy, the Institutional Investors’ Complaints further identify a shareholder
proposal included in the Company’s 2016 annual proxy, as well as a Form PX14A6N filed
by Nathan Cummings, also calling for greater transparency of political spending in light
of FirstEnergy’s “ineffective and risky” lobbying strategy. Compl. 1 66; Compl. 2 §]66-
67. Additionally, the Nathan Cummings filing referenced an April 2016 report by the
Investor Responsibility Research Center Institute noting FirstEnergy’s rising political
expenditures, lack of transparency, and risks associated with each. Compl. 1 4967-69; see
Compl. 2 961.

e Of critical importance to this case are allegations that FirstEnergy’s Board ignored or
disregarded “red flags” of misconduct prior to the revelation of the Ohio bribery scheme,
and the Institutional Investors’ Complaints include far more detail with respect to red flags
than the Bloom, Stavely, Beck, or Sarnelli complaints. For example, while all of the
complaints discuss the facts alleged in the Criminal Complaint, only the Institutional
Investors’ Complaints includes the fact that, in 2018 and 2019, multiple media outlets and
watchdog groups reported on connections between FirstEnergy, “dark money groups” like
Generation Now, and support for Ohio legislation favorable to energy companies. Compl.
1 4987-91, 99-101, 105, 111; Compl. 2 4985-87, 95.

e Also important to this case, in light of the Company’s contention that it only was
responsible for a “share” of the $60 million involved in the bribery scheme,’ are the direct
benefits FirstEnergy received in addition to the $1.3 billion bailout of its power plants, and

 

7 Compl. 1 4139; Compl. 2 9114.
12
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 24 of 32 PAGEID #: 204

the Institutional Investors’ Complaints alone identify multiple additional benefits. Two
examples are found in the Criminal Affidavit, as amendments to the HB 6 legislation
included to benefit FirstEnergy: a provision allowing the Company to reduce its taxable
property value, and a provision allowing the Company to charge its customers more to
make up for lost revenue in a previous year. Compl. 1 §]121-22; Compl. 2 993.
Additionally, as a result of the Institutional Investors’ investigation, the Institutional
Investors’ Complaints include another legislative benefit FirstEnergy received during the
Relevant Period: a 2019 budget bill provision allowing the Company to avoid a designation
that its subsidiaries’ profits were “significantly excessive,” resulting in a “windfall” to the
Company. Compl. 1 9146; Compl. 2 9117.

e Local 103’s Complaint includes significant additional allegations magnifying the injury to
FirstEnergy as a result of the fallout from the bribery, racketeering and pay-to-play scheme.
These developments—{1) a motion for audit and investigation filed by the Office of Ohio
Consumers’ Counsel before the Public Utilities Commission of Ohio on September 8,
2020, (2) an SEC investigation into FirstEnergy reported on September 15, 2020, and (3)
a civil racketeering lawsuit against FirstEnergy filed by the Ohio Attorney General on
September 23, 2020—were not included in the Beck or Sarnelli complaints despite
predating the filing of those complaints. Compl. 2 4121-23. By including these important
allegations, Local 103 has captured more fully the broad scope of the damage to
FirstEnergy, thereby ensuring that the case comprehensively addresses defendants’
misconduct and the resulting harm to the Company and its shareholders.

Accordingly, the quality of the Institutional Investors’ pleadings weighs in favor of their
appointment to lead the consolidated action. The superiority of the Institutional Investors’
pleadings also demonstrates that the Institutional Investors and their counsel have prosecuted their
claims with the greatest vigor of the various plaintiffs in the Derivative Actions.

2. The Institutional Investors Have A Significant Economic Stake In
FirstEnergy And Are Best Suited To Serve As Co-Lead Plaintiffs.

The third factor—“economic stake[s]”—likewise supports the Institutional Investors. Both
Institutional Investors are sophisticated funds with a significant financial interest in FirstEnergy
and, therefore, the outcome of this litigation. St. Louis Employees holds 7,500 shares of
FirstEnergy stock, worth $217,500 as of July 31, 2020, and has been a continuous holder since
February 2015. Local 103 holds 17,393 shares of FirstEnergy stock, worth $504,397 as of July

31, 2020, and has been a continuous holder since at least January 1, 2017.

13
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 25 of 32 PAGEID #: 205

Moreover, there is no doubt that the Institutional Investors are well-suited to lead the
consolidated action. In considering who may serve as a lead plaintiff in a derivative action, courts
consider: “(1) whether the plaintiff held shares during the relevant time period; (2) whether the
plaintiff is represented by capable counsel; and (3) whether the plaintiff is subject to unique
defenses that would make appointment problematic.” Flynn, 2012 WL 2499363, at *2 (quoting
Horn, 227 F.R.D. at 3). The Institutional Investors both held shares during the relevant period
and, as discussed further in Section B.3 below, are represented by exceptionally capable counsel.
Importantly, neither is subject to any unique defense. Both share the interests of FirstEnergy and
its public shareholders.

Further, as sophisticated and experienced investment funds, the Institutional Investors are
ideally situated to advance those interests. Both have served as shareholder representative
plaintiffs in other litigation and have proven track records of actively seeking redress for corporate
malfeasance. For example, St. Louis Employees recently served as co-lead plaintiff (having
retained Bernstein Litowitz, who served as co-lead counsel) in shareholder derivative litigation on
behalf of Pilgrim’s Pride Corp. After defeating a motion to dismiss and engaging in extensive
discovery, St. Louis Employees settled the litigation for monetary consideration of $42.5 million
and important corporate governance reforms. Local 103 served as co-lead plaintiff in a securities
class action against AutoLiv, Inc., obtaining a recovery of $22.5 million on behalf of investors,
and in this District, served as co-lead plaintiff in a securities class action against Chemed Corp.,
recovering $6 million for investors.

3. The Institutional Investors’ Counsel Are Best Suited To Serve As Co-Lead
Counsel.

b)

The fourth factor—“competence of counsel”—weighs strongly in favor of the Institutional

Investors and their chosen counsel. Saxena White and Bernstein Litowitz are two of the leading

14
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 26 of 32 PAGEID #: 206

firms in the country representing shareholders in complex litigation, responsible for some of the
most significant economic and governance recoveries in history. See Camillus Decl., Exs. A-B.
As shown in their respective firm resumes, the firms’ service as lead counsel has led to
groundbreaking settlements and judgments resulting in billions of dollars’ worth of monetary
recoveries and the implementation of important corporate governance reforms.

Saxena White has extensive experience prosecuting shareholder derivative actions. For
example, as co-lead counsel in a shareholder derivative action on behalf of Wells Fargo &
Company (“Wells Fargo”) arising from that company’s illicit account creation scandal, Saxena
White achieved a $320 million derivative settlement for Wells Fargo, including a $240 million
cash payment representing the largest insurer-funded monetary component of any shareholder
derivative settlement in history. See In re Wells Fargo & Co. S’holder Deriv. Litig., No. 4:16-cv-
05541-JST (N.D. Cal.). Notably, the settlement in the Wells Fargo action also included significant
corporate governance reforms. The parties agreed and acknowledged that facts alleged in the
derivative action were a significant factor in causing certain corporate governance changes
undertaken by Wells Fargo during the pendency of the derivative action, which included
enhancements of Wells Fargo’s internal controls and reporting, and expanded and enhanced board
oversight of risk management. Saxena White also secured a settlement including meaningful
governance reforms and a $62.5 million cash payment in litigation brought on behalf of Bank of
America in connection with Bank of America’s acquisition of Merrill Lynch, one of the largest
cash recoveries ever in federal court derivative litigation. In re Bank of America Corp. Sec., Deriv.
and ERISA Litig., No. 09-MD-2058 (S.D.N.Y.).

Saxena White has also achieved substantial recoveries on behalf of investor classes in

securities class actions, including in Jn re Wilmington Trust Sec. Litig., No. 10-cv-00990-ER (D.

15
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 27 of 32 PAGEID #: 207

Del.) ($210 million recovery), In re Rayonier Inc. Sec. Litig., No. 3:14-cv-1395-TJC-JBT (M.D.
Fla.) ($73 million recovery), and HD Supply Holdings, Inc. Sec. Litig., No. 1:17-CV-02587-ELR
(N.D. Ga.) ($50 million recovery).

Bernstein Litowitz also has an exceptional track record in achieving numerous high-value
victories for stockholders. Notable derivative settlements Bernstein Litowitz has achieved
include In re Unitedhealth Grp. Inc. Shareholder Derivative Litigation, 0:06-cv-01216-JMR-
FLN (D. Minn.) ($920 million recovery), Jn re Freeport-McMoRan Copper & Gold Inc.
Derivative Litigation, C.A. No. 8145-VCN (Del. Ch.) ($153.75 million recovery), and Jn re News
Corp. Shareholder Litigation, No. C.A. 6316-VCN (Del. Ch.) ($139 million recovery plus
extensive governance reforms).

In addition, Bernstein Litowitz has expertise prosecuting shareholder derivative claims
involving FirstEnergy. Specifically, in 2004, Bernstein Litowitz achieved a $25 million recovery
and significant corporate governance changes in a derivative action involving the failure of
FirstEnergy’s Board of Directors to address the Company’s inadequate and decaying equipment,
maintain emergency control systems, and establish adequate financial reporting. See In re
FirstEnergy S’holder Deriv. Litig., No. 5:03-cv-01826-JG (N.D. Ohio).

Another notable example of Bernstein Litowitz’s pursuing litigation that benefits
stockholders at all companies and prepared the firm for the issues at play in this case, Bernstein
Litowitz represented a state pension fund stockholder in books and records litigation leading to
greater disclosure of how public companies spend corporate funds in the political arena. See New
York State Common Ret. Fund v. Qualcomm Inc., C.A. No. 8170-CS (Del. Ch.); New York State
Common Ret. Fund v. Oracle Corp., C.A. No. 11642-VCL (Del. Ch.). After extensive

discussions with each Company, both Qualcomm and Oracle agreed to implement a

16
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 28 of 32 PAGEID #: 208

comprehensive new political spending disclosure policy that was recognized by the Center for
Political Accountability as the new standard-bearer in transparency for corporations. In addition
to benefitting shareholders of Qualcomm and Oracle, these cases set a new standard in corporate
transparency and provided Bernstein Litowitz with highly relevant experience that it will bring
to bear in the prosecution of this case.

Bernstein Litowitz has also achieved substantial recoveries on behalf of investor classes as
lead or co-lead counsel in securities class actions, including actions in the District Courts of Ohio
and cases against utilities and energy companies and involving misconduct similar to that at the
heart of the Derivative Actions. See In re OM Grp., Inc. Sec. Litig., No. 1:02-cv-2163 (N.D. Ohio)
(a $92.4 million recovery, the fourth-largest securities class action recovery in Ohio); see also
Dep't of the Treasury of the State of New Jersey v. Cliffs Natural Resources Inc., No. 14-cv-01031
(N.D. Ohio) (a $84 million recovery, the sixth-largest recovery in a securities class action in Ohio).
For example, Bernstein Litowitz recovered $389.6 million for investors in Cobalt International
Energy, which had engaged in bribery of government officials. See In re Cobalt Int’l Energy, Inc.
Sec. Litig., No. 4:14-cv-03428 (S.D. Tex.). Bernstein Litowitz also recovered $192.5 million for
investors in SCANA Corporation, an electric and gas utility that misled investors regarding the
construction of two nuclear reactors and involved a ratepayer bailout. See In re SCANA Corp. Sec.
Litig., No. 3:17-cv-02616 (D.S.C.). Bernstein Litowitz is currently serving as lead counsel in the
Cognizant Technology Solutions securities class action, which arises from illegal payments to
governmental officials in India to secure favorable permits required to build and operate facilities.
See In re Cognizant Tech. Sols. Corp. Sec. Litig., No. 2:16-cv-06509-ES-CLW (D.N.J.).

Further, Saxena White and Bernstein Litowitz have a history of working together to

successfully prosecute shareholder derivative actions. For example, Saxena White and Bernstein

17
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 29 of 32 PAGEID #: 209

Litowitz served as co-lead counsel in a derivative action on behalf of New Senior Investment
Group (“New Senior”) and achieved a settlement of $53 million, the largest derivative action
settlement as a percentage of market capitalization (greater than 10%) to date in the Delaware
Court of Chancery and one of the top ten derivative action settlements in the history of the
Chancery Court. See Cumming v. Edens, et al., C.A. No. 13007-VCS (Del. Ch.). In addition to
the monetary recovery, the New Senior board agreed to approve and submit to New Senior’s
stockholders meaningful amendments to the company’s bylaws and certificate of incorporation
which would improve board member independence. This Court has held that experience in
achieving corporate governance reforms in shareholder derivative actions is “relevant and helpful”
where, as here, the complaints request corporate governance reforms. In re Wendy’s Co., 2018
WL 6605394, at *2.

Saxena White and Bernstein Litowitz have worked together as co-lead counsel to achieve
substantial recoveries on behalf of investor classes in securities class actions as well, including
in the Wilmington Trust and Rayonier matters mentioned above.

The teams who would be dedicated to this matter consist of an experienced, diverse, and
highly-qualified group of lawyers. See Camillus Decl., Exs. D-E. As such, in approving Saxena
White and Bernstein Litowitz as Co-Lead Counsel, this Court will advance the laudable goal of
increasing the diversity of lead counsel appointed to represent large groups of investors. See In re
Robinhood Outage Litig., No. 3:20-cv-01626-JD, (N.D. Cal. July 14, 2020), ECF No. 59, at *3
(declining to appoint interim co-lead counsel in a class action in part because the proposed counsel
did not “reflect the diversity of the proposed national class”); In re Zantac (Ranitidine) Prods.

Liab. Litig., No. 20-MD-2924, 2020 U.S. Dist. LEXIS 81742, at *26 (S.D. Fla. May 8, 2020)

18
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 30 of 32 PAGEID #: 210

(seeking to “appoint a diverse leadership team that is representative of the diversity of the Plaintiffs
in this case”’).

The Institutional Investors’ proposed Liaison Counsel is also well-qualified to serve in this
action. John Camillus, principal of Camillus, has “extensive experience representing plaintiffs in
securities and derivative matters, and is familiar with Ohio corporate law and rules of procedure.”
Kubiak v. Barbas, No. 3:11-CV-141, 2011 WL 2443715, at *2 (S.D. Ohio June 14, 2011). Prior
to founding his own firm, Mr. Camillus served as a law clerk for the Honorable R. Guy Cole, Jr.,
of the United States Court of Appeals for the Sixth Circuit.

Accordingly, Saxena White and Bernstein Litowitz have the resources and experience
necessary to prosecute these important claims. In sum, by granting this motion, the Court can be
assured that shareholders will receive the highest caliber of legal representation.

IV. CONCLUSION

For the reasons stated herein, the Institutional Investors respectfully request that the Court:
(i) consolidate the Derivative Actions; (ii) appoint the Institutional Investors as Co-Lead Plaintiffs;
(iii) appoint Saxena White and Bernstein Litowitz as Co-Lead Counsel; (iv) appoint Camillus as
Liaison Counsel; and (v) grant such other and further relief as the Court may deem just and proper.
Dated: October 2, 2020 Respectfully Submitted,

/s/ John C. Camillus

LAW OFFICES OF JOHN C. CAMILLUS LLC
John C. Camillus (0077435)

P.O. Box 141410

Columbus, OH 43214

Phone: (614) 992-1000

Liaison Counsel for Employees Retirement System of
the City of St. Louis and Electrical Workers Pension
Fund, Local 103, .B.E.W.

19
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 31 of 32 PAGEID #: 211

SAXENA WHITE P.A.

Maya Saxena (pro hac vice forthcoming)
Lester R. Hooker (pro hac vice forthcoming)
Dianne M. Pitre (pro hac vice forthcoming)
7777 Glades Road, Suite 300

Boca Raton, FL 33432

Phone: (561) 394-3399

- and -

SAXENA WHITE P.A.

Thomas Curry (pro hac vice forthcoming)
1000 N. West Street

Suite 1200, Office 1265

Wilmington, DE 19801

Phone: (302) 485-0480

Counsel for Employees Retirement System of the
City of St. Louis and Proposed Co-Lead Counsel

BERNSTEIN LITOWITZ BERGER

& GROSSMANN LLP
Hannah Ross (pro hac vice forthcoming)
Jeroen van Kwawegen (pro hac vice forthcoming)
Alla Zayenchik (pro hac vice forthcoming)
Rebecca N. Kim (pro hac vice forthcoming)
Matthew Traylor (pro hac vice forthcoming)
1251 Avenue of the Americas
New York, NY 10020
Phone: (212) 554-1400

Counsel for Electrical Workers Pension Fund, Local
103, .B.E.W. and Proposed Co-Lead Counsel

20
Case: 2:20-cv-04813-ALM-CMV Doc #: 24 Filed: 10/02/20 Page: 32 of 32 PAGEID #: 212

CERTIFICATE OF SERVICE
I hereby certify that on October 2, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all attorneys

on record.

/s/ John C. Camillus
John C. Camillus

 
